DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               RYAN VERNON,
                                 Appellant,

                                      v.

              THE BANK OF NEW YORK MELLON, ETC.,
                           Appellee.

                               No. 4D15-2985

                               [April 27, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE12-
27629(11).

  Dane Stanish of Law Offices of Dane Stanish, P.A., Hollywood, for
appellant.

   Jacqueline Costoya, Fort Lauderdale, for appellee.

                          On Confession of Error

PER CURIAM.

    The Bank of New York Mellon f/k/a The Bank of New York as Trustee
for the Benefit of the Certificate Holders of the CWABS, Inc., Asset-Backed
Certificates, Series 2005-AB3 has filed a confession of error in lieu of an
answer brief. We summarily reverse and remand the case to the trial court
to vacate the default entered in error and for further proceedings. See
Stuart-Findlay v. Bank of Am., Nat’l Ass’n, 183 So. 3d 468, 468–71 (Fla.
4th DCA 2016).

   Reversed and Remanded.

GROSS, TAYLOR and MAY, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.